Case 2:20-mc-00052-UA Document 1-1 Filed 05/02/20 Page1of4 Page ID #:2

 

 

 

 

 

 

 

TE ee ee ee Ee oe ee a = —
. ‘
~
eentans
ass $e re,
s —s fo
N ~~ TT p -
x ~ Gn te
* ww ananean vn
a 2 1m
SEN A °. HLF
> a . 7. OO
we = Pe
> . “ ew * A
Se mm . Me, a“
~ a ane
iw Sey - -Ts.
_ an e _—— st
: pond a ON or ~om™ S
: a : wat =.
Leese The te —
. =) St. Pe ae
-_—- —<—_ me =
or = > Stee =
— AL, “NS =
- DB om WS - =
i. % te eS ‘ “NS
Moe AN OTS, * -—~ >
- . os, : NS
< -
fom aw > ~
Mea Sa anen ON o
a OEP ask ot
os ANON os
fie an
. Sees e es eran
.
Beets t en, - .
esse. = Z eS ee are, wee —~. -
vo = ae Wace 8 ~L ern a ~ --
— ie eee OS ~~ a a et —_—L-s 7
= 7
we 7
.

 

     
Case 2:20-mc-00052-UA Document 1-1 Filed 05/02/20 Page 2o0f4 Page ID #:3
Case 8:13-cv-03007-JSM-JSS Document166 Filed 07/02/19 Page 1 of 2 PagelD 1946

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
MALIBU MEDIA, LLC, )
)
Plaintiff, ) Case No. 8:13-cv-3007-JSM-TBM
)
v. )
)
ROBERTO ROLDAN, )
)
Defendant. )
)

 

 

On May 7, 2019, this Court awarded Defendant, Roberto Roldan, the amount of

$69,084.53 in attorneys’ fees and costs against Plaintiff, Malibu Media, LLC. See CM/ECF
163.

IT IS HEREBY ORDERED AND ADJUDGED AND DECREED THAT:

Judgment for attorneys’ fees and costs in the amount of $69,084.53, is entered in favor

of Defendant, Roberto Roldan, and against Plaintiff, Malibu Media, LLC.

IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for
purposes of construction, modification, and enforcement of this Judgment.

IT IS SO ORDERED.

Dated: July 2, 2019

J |

JAMES S. MOODY, JR.
UNITED STATES DISTRICT JUDGE
SO STIPULATED AND AGREED:

Case 2:20-mc-00052-UA Document 1-1 Filed 05/02/20 Page 3of4 Page ID #:4
Case 8:13-cv-03007-JSM-JSS Document 166 Filed 07/02/19 Page 2 of 2 PagelD 1947

 

Dated: July 1, 2019

By: /s/ Lorri Lomnitzer
LORRI LOMNITZER, ESQ.
Florida Bar No.: 37632
Lorri@Lomnitzerlaw.com
Spensyr Ann Krebsbach
Florida Bar No.: 085132

7999 N. Federal Highway, Suite 200
Boca Raton, FL 33487

Telephone: (561) 953-9300

Direct: (561) 953-9301

Fax: (561) 953-3455

Attorneys for Plaintiff

 

THE LOMNITZER LAW FIRM, P.A.

 

Dated:July 1, 2019

By: /s/ Cynthia Conlin, Esq.
CYNTHIA CONLIN, ESQ.
Florida Bar 47012

Cynthia Conlin & Associates
1643 Hillcrest Street
Orlando FL 32803
407-965-5519
cynthia@conlinpa.com
service@conlinpa.com
Attorneys for Defendant

 

 
Case 2:20-mc-00052-UA Document 1-1 Filed 05/02/20 Page 4of4 Page ID#:5

SeRSae'
Sp hea Sea ne

eLpeeged gleagepgegg | ed Agggpecgd fg tpedpeAlUff peed yal ftllpecl] it

f

if
in
,
|i}

4

SSANISNA TVIDISASO

“OS 4z HYABELESE CORD ZO9EE VOINOT4 ‘WdINVL
S000 $ coset ae 4 HSNOHLYNOD SALVLS GSa.LINN
ielene WYa1D FJHL AO 3DISAO
oe 1) iy nee at
VdINO14 JO LOIMLsid a1ddIW

LYNOD LOIMLSIG SALVLS GALINN

  

 

 

 

 

 

 

 

SAMOS ASNLId K FOVLSOd Sin ues Dre
